From a judgment for the plaintiffs the defendants appealed. The pertinent facts are stated in the opinion of Associate Justice Clark.
The appellants' case on appeal, unless service was accepted, could be served only by an officer. Allen v. Strickland, 100 N.C. 225; State v.Johnson, 109 N.C. 852; Clark v. Mfg. Co., 110 N.C. 111; The Code, sec. 597. Service by an officer means an officer authorized generally and by virtue of his office to serve process of the court in which the action was determined. The service here was made by a constable and was a nullity. The Code, sec. 3810, must be construed with section 644, and by them a town constable is given no authority to serve any papers for the Superior Court except process, and that only when expressly directed to him by the court. This does not embrace the case on appeal. This was not process, nor was it directed to him by any court. The action of the judge in thereafter settling the case cannot cure the failure to serve appellants' case upon appellee legally and in due time.
There being no valid case on appeal before us, we are restricted to errors apparent upon the record proper. Lyman v. Ramsour, 113 N. *Page 113 
C., 503. There being none, the judgment must be affirmed. We may note, however, that the exception that the judge allowed the summons to be amended by adding the words "State on relation of" before the name of plaintiff was not error. Maggett v. Roberts, 108 N.C. 174. It might have even been allowed after verdict (Brown v. Mitchell,102 N.C. 347), or, indeed, in this Court. Hodge v. R. R., 108 N.C. 24,26; Grant v. Rogers, 94 N.C. 755; Tyrrell v. Simmons,48 N.C. 187; The Code, sec. 965. Nor is there any ground for        (178) exception to the issues. Humphrey v. Church, 109 N.C. 137, and cases cited. The judgment is
Affirmed.
Cited: McNeill v. R. R., 117 N.C. 643; Harbin v. Wagoner, 118 N.C. 660;Smith v. Smith, 119 N.C. 317; Cullen v. Absher, ib., 442; Barrus v.R. R., 121 N.C. 505; Baker v. Brem, 126 N.C. 370; Barber v. Justice,138 N.C. 22; Robertson v. R. R., 148 N.C. 326.